Citation Nr: 0024303	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
paroxysmal march hemoglobinuria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to July 
1971.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1994, by the Pittsburgh Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for paroxysmal march hemoglobinuria.  The notice 
of disagreement (NOD) with this determination was received in 
February 1994.  A rating action in March 1994 confirmed the 
previous denial of the veteran's claim.  The statement of the 
case (SOC) was issued in March 1994.  The substantive appeal 
was received in May 1994.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
April 1995.  A transcript of the hearing is of record.  A 
hearing officer's decision was entered in July 1995, which 
confirmed the denial of the veteran's claim.  A supplemental 
SOC was issued in July 1995.  The appeal was received at the 
Board in January 1996.  

In November 1996, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in March 1997, and an addendum to that examination 
was dated in October 1997.  Private medical records were 
received in July, August, and September 1998.  By a rating 
action in December 1998, the RO granted service connection 
for paroxysmal march hemoglobinuria, evaluated as 
noncompensably disabling, effective October 28, 1993.  An NOD 
as to the rating assigned was received in January 1999.  An 
SOC was issued in February 1999, and a substantive appeal was 
received in March 1999.  The appeal was received at the Board 
in April 1999.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in June 2000.  


REMAND

As noted above, service connection for paroxysmal march 
hemoglobinuria was granted in a December 1998 rating 
decision, and a noncompensable evaluation was assigned.  The 
veteran then appealed this initial rating.  This 
noncompensable evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993).  

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
U.S. Court of Appeals for Veterans Claims has held that, when 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 
Vet.App. 218, 224 (1995).  When a veteran has submitted a 
well-grounded claim, VA has a duty to assist the veteran in 
its development, per 38 U.S.C.A. § 5107(a).  This duty has 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.  

Review of the veteran's claims file indicates that he was 
afforded a VA examination in March 1997, in connection with 
his original claim, of which the issue of service connection 
for paroxysmal march hemoglobinuria was a part.  Pursuant to 
that examination, the RO granted service connection for the 
veteran's disability, and assigned a noncompensable 
evaluation.  The Board notes that, although the veteran 
reported problems with microscopic hematuria and discomfort 
in the left kidney area, the VA examiner reported that 
urological examination in July 1997 did not find anything 
remarkable on physical examination, and dip-stick urinalysis 
revealed trace blood, but was otherwise unremarkable; an IVP 
was also reported to be normal.  

As the veteran has expressed his dissatisfaction with the 
initial rating assigned following a grant of service 
connection, the Board points out that separate (or staged) 
ratings may be assigned for separate periods of time based 
upon the facts found.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Also, the record suggests that the veteran's level 
of disability may have changed since the March and July 1997 
VA examinations.  At that time, there apparently were no 
subjective or clinical findings which would warrant a 
compensable evaluation.  See 38 C.F.R. Part 4, § 4.115a, 
Diagnostic Code 7536 (1999).  In this respect, the Board 
notes that the veteran's service representative, in the 
Written Brief Presentation of June 2000, indicated that the 
veteran continued to have problems with examinations for 
employment due to findings of blood in his urine; therefore, 
it was argued that the veteran's disability more approximates 
the 30 percent rating under DC 7536.  

In this regard, the Board notes that the veteran's disability 
is evaluated under the rating criteria for renal dysfunction, 
which assign a noncompensable evaluation where there is 
evidence of albumin and casts with history of acute 
nephritis, or where there is noncompensable hypertension 
under the criteria of DC 7101.  A 30 percent rating 
contemplates albumin constant or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  Evaluations of 60, 80, and 100 percent 
are assigned with additional symptomatology.  See 38 C.F.R. 
§ 4.115a, b; DC 7536.  

During the pendency of the veteran's claim, the provisions of 
38 C.F.R. § 4.115a, Code 7536, were redesignated and revised 
as § 4.115b, and a new § 4.115a was added, effective February 
17, 1994.  59 Fed. Reg. 2527 (Jan. 18, 1994); subsequent 
amendments became effective March 29, 1994, and September 8, 
1994.  Also, effective on January 12, 1998, the diagnostic 
codes for cardiovascular disorders were updated.  The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should apply unless 
otherwise specified.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991); see also Dudnick v. Brown, 10 Vet.App. 79 
(1997) (with respect to the amended regulations in question, 
VA is required to apply the amendments to the extent that 
they are more favorable to the claimant than the earlier 
provisions).  Where, as here, the rating criteria change 
during the course of an appeal, the RO must discuss both the 
new and old rating criteria.  See 38 C.F.R. § 19.29(b) 
(1999).  The record does not indicate that the veteran has 
been provided both the new and old rating criteria.  

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking an advisory opinion or 
ordering a medical examination.  See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  

In the present case, the medical evidence of record 
pertaining to the veteran's hemoglobinuria does not address 
the pertinent criteria for evaluation of this disorder.  
Thus, the veteran must be afforded an additional VA medical 
examination, wherein the pertinent criteria are addressed, to 
allow for a fully informed evaluation of those claims.  See 
generally Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action: 

1.  The RO should obtain from the veteran 
the names and addresses of any additional 
medical care providers (VA or non-VA) who 
have treated him for his renal disorder, 
paroxysmal march hemoglobinuria.  The RO 
should obtain copies of all pertinent 
records (which are not already of record) 
from the identified treatment sources and 
associate them with the claims folder, 
specifically including treatment records 
from the Pittsburgh VAMC since March 
1997.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  Then, the veteran should be afforded 
a VA genitourinary examination to 
determine the nature and severity of his 
service-connected paroxysmal march 
hemoglobinuria.  The claims folder must 
be made available to the examiner, and 
the examiner should report whether the 
claims folder was reviewed.  All 
necessary testing should be conducted, 
including laboratory urinalysis studies, 
and the results reported in detail.  The 
examiner must interpret findings from 
laboratory studies with respect to 
glomerulonephritis, and he or she should 
be requested to render findings that 
correlate with the pertinent criteria 
under Diagnostic Code 7536 for 
glomerulonephritis.  Specifically, the 
examiner is asked to perform any tests 
and studies necessary to obtain the 
following information:
(1) whether the veteran has any 
indication of renal dysfunction as 
evidenced by albumin, with or without 
hyaline casts, in the urine, and/or 
granular casts or red blood cells; or (2) 
whether the veteran has transient or 
slight edema or hypertension, and if so, 
to what degree.  A complete rationale for 
any opinion expressed must be provided.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies or opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet.App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a compensable rating for 
service-connected paroxysmal march 
hemoglobinuria, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including Fenderson, supra.  
The RO should consider whether either the 
new or the old version of the rating 
criteria for genitourinary disorders is 
more favorable to the veteran's claim and 
apply the one more favorable.  If the 
result is the same under either set of 
criteria, the RO should apply the revised 
criteria, per Karnas and Dudnick, supra.  

5.  If the benefit requested on appeal 
still remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, as 
well as a detailed reasons and bases for 
all decisions reached.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



